UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                       X
THOMAS M . MOROUGHAN,                                       Docket # 12 CV 512 (JFB) (AKT)

                               Plaintiff,

      -against-
THE COUNTY OF SUFFOLK, SUFFOLK COUNTY
POLICE DEPARTMENT, SUFFOLK DETECTIVES
RONALD TAVARES, CHARLES LESER, EUGENE
GEISSINGER, NICHOLAS FAVATTA, and ALFRED
CICCOTTO, DETECTIVE/SGT. W I L L I A M J. LAMB,
SGT. JACK SMITHERS, SUFFOLK POLICE
OFFICERS WILLIAM MEANEY, and JESUS FAYA and
SUFFOLK JOHN DOES 1-10, THE COUNTY OF
NASSAU, NASSAU COUNTY POLICE
DEPARTMENT, SGT. TIMOTHY MARINACI,
DEPUTY CHIEF OF PATROL JOHN HUNTER,
INSPECTOR EDMUND HORACE, COMMANDING
OFFICER DANIEL FLANAGAN, DETECTIVE/SGT.
JOHN DeMARTINIS, NASSAU POLICE OFFICERS
ANTHONY D. DILEONARDO, POLICE OFFICER
EDWARD BIENZ and JOHN DOES 11-20,

                               Defendants.
                                                   .....X

R E P L Y MEMORANDUM O F L A W ON B E H A L F O F DEFENDANTS T H E COUNTY O F
 NASSAU, NASSAU COUNTY P O L I C E DEPARTMENT, SGT. T I M O T H Y MARINACI,
 INSPECTOR EDMUND H O R A C E , COMMANDING O F F I C E R DANIEL FLANAGAN,
   D E T E C T I V E / S G T . JOHN DeMARTINIS, and P O L I C E O F F I C E R EDWARD BIENZ


                                LEAHEY & JOHNSON, P.O.
                                 120 Wall Street, Suite 2220
                                New York, New York 10005
                                      (212) 269-7308


Of Counsel:   Peter James Johnson, Jr.
              Joanne Filiberti
              Christopher Delamere Clarke
                               T A B L E O F CONTENTS

                                                                         Page
SUMMARY OF REPLY                                                            1

STANDARD OF REVIEW                                                           4

ARGUMENT                                                                     2

POINT I         PLAINTIFF'S RESPONSE TO DEFENDANTS' RULE 56.1 STATEMENT OF
                FACTS SHOULD BE DISREGARDED BY THIS COURT                    2


POINT II        PLAINTIFF HAS FAILED TO PROFFER SPECIFIC FACTS TO MEET HIS
                BURDEN DEMONSTRATING THAT A GENUINE ISSUE OF FACT EXISTS


POINT III       DILEONARDO'S CROSS-CLAIMS AGAINST COUNTY OF NASSAU
                SHOULD BE DISMISSED AS A MATTER OF LAW

POINT IV        THE NASSAU COUNTY POLICE DEPARTMENT DOES NOT HAVE A
                DISTINCT IDENTITY APART FROM THE COUNTY OF NASSAU AND
                CANNOT BE SUED WARRANTING DISMISSAL OF ANY AND A L L CLAIMS
                AGAINST IT                                                 6

POINT V         PLAINTIFF HAS AFFIRMATIVELY WITHDRAWN HIS OFFICIAL CAPACITY
                CLAIMS AGAINST THE COMMANDING OFFICER DANIEL FLANAGAN,
                DETECTIVE/SGT. JOHN DEMARTINIS, INSPECTOR EDMUND HORACE
                AND SGT. TIMOTHY MARINACI AND THEREFORE A L L CAUSES OF
                ACTION AGAINST THEM SHOULD BE DISMISSED                   6

POINT V I       THE DFRT MEMBERS AND MARINACE ARE ENTITLED TO QUALIFIED
                IMMUNITY                                                     .7

POINT V I I     PLAINTIFF HAS AFFIRMATIVELY WITHDRAWN HIS FIFTH AMENDMENT
                CLAIM AGAINST THE COUNTY OF NASSAU FOR DEPRIVATION OF THE
                RIGHT TO COUNSEL AND THEREFORE THAT CLAIM SHOULD BE
                DISMISSED                                                 8

POINT V I I I   PLAINTIFF HAS FAILED TO REBUT THAT OFFICERS BIENZ AND
                DILEONARDO WERE NOT ACTING UNDER COLOR OF LAW AND THE
                COUNTY OF NASSAU DID NOT DEPRIVE PLAINTIFF OF ANY RIGHT,
                PRIVILEGE, OR IMMUNITY PROTECTED BY THE CONSTITUTION.
                THEREFORE, PLAINTIFF CANNOT SUSTAIN A § 1983 FEDERAL CAUSE OF
                ACTION AGAINST MOVANTS                                      8
                A,  The Record is Devoid of Any Evidence that DiLeonardo was Acting Under the
                   Color of Law                                                                ?
                B, The Record is Devoid of Any Evidence that Bienz was Acting Under Color of
                   Law                                                                       1.1

POINT IX        PLAINTIFF'S CONSPIRACY CAUSES OF ACTION PURSUANT TO 42 U.S.C.
                § 1983 SHOULD BE DISMISSED AS A MATTER OF LAW               1.1

POINT X         PLAINTIFF'S FEDERAL AND STATE LAW CLAIMS FOR FALSE ARREST
                AGAINST BIENZ AND NASSAU COUNTY, PREMISED ON DILEONARDO'S
                CONDUCT, SHOULD BE DISMISSED AS A MATTER OF LAW           1.3

POINT X I       PLAINTIFF'S FEDERAL AND STATE LAW CLAIMS FOR MALICIOUS
                PROSECUTION AGAINST BIENZ AND NASSAU COUNTY, PREMISED ON
                DILEONARDO'S CONDUCT, SHOULD BE DISMISSED AS A MATTER OF
                LAW                                                      14

POINT X l l     PLAINTIFF'S DUE PROCESS CLAIMS ARE DEFICIENT AS A MATTER OF
                LAW AND SHOULD BE DISMISSED                                               1.5
                A. The Record is Devoid of Any Evidence that Movants Violated Plaintiffs
                   Procedural Due Process Rights                                         .1.5

                B. The Record is Devoid of Any Evidence that Movants Violated Plaintiffs
                   Substantive Due Process Rights                                            .1.6


POINT X l l l   UPON DISMISSAL OF THE CLAIMS AGAINST MOVANTS, THE
                REMAINING CLAIMS AGAINST THE COUNTY OF NASSAU SHOULD ALSO
                BE DISMISSED AS A MATTER OF LAW                         1.6

POINT X I V     PLAINTIFF'S CLAIM FOR PUNITIVE DAMAGES SHOULD BE DISMISSED.1.7

POINT X V       PURSUANT TO FED. R. CIV. P. 4(m) PLAINITFF'S CLAIMS AGAINST JOHN
                DOES 11 -20 ARE BARRED BY THE STATUTE OF LIMITATIONS            1.7

                                  T A B L E OF AUTHORITIES


                                       F E D E R A L CASES

                                                                                           Page

Alliance Sec. Prod, v. Fleming Co. 471 F. Supp. 2d 452 (2d Cir. 2007)                         3.

Ashcroft V. al-Kidd. 131 S. Ct. 2074 (2011)                                                    1
Baez. Jetblue Airways Corp., 2009 U.S. Dist. LEXIS 67426 (E.D.N.Y. 2009)                      13
Baity v. Kralik. 51 F. Supp. 3d 414 (S.D.N.Y. 2014)                                   4

Bosch v. Lamattina. 901 F. Supp. 2d 394 (E.D.N.Y. 2012)                               4

Brewton v. City of New York. 550 F. Supp. 2d 355 (E.D.N.Y. 2008)                     1.4

Celotex Corp. v. Catrett. 477 U.S. 317 (1986)                                         4

Claudio y. Sawyer. 675 F. Supp. 2d 403 (S.D.N.Y. 2009)                                 9

Dayis y. Lynhrook Police Dep't. 224 F. Supp. 2d 463 (E.D.N.Y. 2002)                   .9

Estate of M.D. v. New York. 241 F.Supp.3d 413 (S.D.N.Y. 2017)                        17

Gallop y. Cheney. 642 F. 3d 364 (2d Cir. 2011)                                        5

Goldstick y. Hartford. Inc.. 2002 U.S. Dist. LEXIS 15247(S.D.N.Y. 2002)               4

Jones y. Town of East Hayen. 691 F.3d 72 (2d Cir. 2012)                              16

Jouthe y. City of New York. 2009 U.S. Dist. LEXIS 18163 (E.D.N.Y. 2009)             .11

Lee y. Edwards. 101 F. 3d 805 (2d Cir. 1996)                                         17

Leon V. Murphy. 988 F. 2d 303 (2d Cir. 1993)                                          5

Malley y. Briggs. 475 U.S. 335 (1986)                      ;..                        7

Martinez v. Golding. 499 F. Supp. 2d 561 (S.D.N.Y. 2007)                             13

McDonough y. Smith. 898 F. Supp. 3d 259 (2d Cir. 2018)                            8,1.6

Milfort y. Preyete. 3 F. Supp. 3d 14 (E.D.N.Y. 2014)                                 17

Mosca V. City of New York. 2018 U.S. Dist. LEXIS 69846 (E.D.N.Y. 2018)                .9

Oliviera v. Mayer. 23 F.3d 642 (2d Cir. 1994) cert denied 513 U.S. 1076 (1995)        7

Pouxv. City of Suffolk. No. 09 CV 3081, 2012 WL 1020302 (E.D.N.Y. 2012)          5,.1.1.

Rieeuiti y. New York City Transit Authority. 124 F. 3d 123 (2d Cir. 1996).           1.5

Rodriguez y. Schneider. 1999 U.S. Dist. LEXIS 9741 (S.D.N.Y. 1999)                    4

Russell y. Crossland Sayings Bank. 111 F. 3d 251 (2d Cir. 1997)                      13
Saget V. Trump. 351 F.Supp.3d 251 (E.D.N.Y. 2019)                                      6

Scotto V. Almenas. 143 F.3d 105 (2d Cir. 1998)                                        12

Vassallo v. Lando 591 F. Supp. 2d 17 (E.D.N.Y. 2008)                                 .17

Wardv. City of New York. 1998 U.S. Dist. LEXIS 18678 (S.D.N.Y. 1998)                 .12

Weintraub v. Board of Education of New York. 423 F. Supp. 2d 38 (E.D.N.Y. 2006)       1.3

Zahrey y. City of New York. No. 98^546, 2009 WL 1024261 (S.D.N.Y. 2009)               1.2

Zahrey v. Coffey. 221 F. 3d 342 (2d Cir. 2000)                                     .8,16




                                 NEW Y O R K S T A T E CASES
                                                                                   Page

Brown y. Sears Roebuck and Co.. 297 A.D.2d 205 (1st Dep't 2002)                      14

Matter of DiLeonardo y. Nassau County Police Officer Indemnification Board.
148 A.D.3d701 (2d Dep't 2017)                                                          9
                                    F E D E R A L STATUTES
                                                                                   Page

42 U.S.C. § 1983                                                                  passim
                                         SUMMARY O F R E P L Y

        Defendants County of Nassau, Nassau County Police Department, Sgt. Timothy

Marinaci, Inspector Edmund Horace, Commanding Officer Daniel Flanagan, Detective/Sgt. John

DeMartinis, and Police Officer Edward Bienz (collectively "Movants") submit this

memorandum of law in reply to Plaintiffs opposition and in further support of their motion for

summary judgment based on Plaintiffs failure to rebut Movants' prima facie showing of

entitlement as a matter of law.


        Plaintiff argues that his lawsuit is limited to claims that the Nassau and Suffolk

defendants violated his constitutional rights by having him arrested and charged for crimes they

knew he did not commit (see Plaintiffs Memorandum of Law at page 1). There is no evidence to

support such claims, only the speculation of counsel coupled with an invitation that this Court

make unreasonable inferences. The undisputed facts establish that the incident at the center of

this case arose from a personal dispute that occurred when Plaintiff instigated a fight with co-

defendant DiLeonardo' after Plaintiff had taken exception to DiLeonardo's driving. Plaintiff

escalated that fight by pulling his car over next to DiLeonardo, arguing with DiLeonardo, and

exiting his vehicle while shouting profanities at DiLeonardo. DiLeonardo ultimately discharged

his weapon which he claims he was justified in doing when he claims Plaintiff attempted to run

him over. Notwithstanding plaintiffs counsel speculation, the SCPD ultimately concluded it had

probable cause to arrest plaintiff based exclusively upon the sworn statement DiLeonardo

provided to them. As this Court and all parties know, the subsequent investigation conducted by

the Suffolk County DA's office resulted in all charges against plaintiff being dropped, while the

subsequent independent investigation performed by NCPD's Internal Affairs Bureau resulted in


^ There is no dispute that at the time of the incident co-defendant DiLeonardo and movant Bienz were both off-duty
Nassau County Police officers who had spent an evening out with their significant others.

                                                         1
Bienz being disciplined and DiLeonardo being permanently dismissed from the NCPD. If there

was a Nassau County policy in place where Nassau's DFR Team fabricates evidence in order to

shield police behavior and falsely arrest and prosecute innocent victims as Plaintiff claims,

certainly no such policy was followed here.


       Plaintiff has failed to offer admissible evidence to substantiate his §1983 claims which

include claims of conspiracy, false arrest, malicious prosecution and due process violations.

Plaintiff has failed to oppose Nassau's motion to dismiss his Monell claim. Plaintiff has

withdrawn a significant number of claims and has failed to offer opposition to others, meriting

dismissal. Movants have established their entitlement to summary judgment and dismissal of

Plaintiffs complaint. To the extent that any opposition has been proffered, Plaintiffs arguments

are founded in little more than speculation and conjecture, at times advance theories of liability

never previously pleaded, while inviting this Court to draw unreasonable and speculative

inferences. We ask this Court to dismiss plaintiffs complaint as against all moving defendants.


                                          ARGUMENT

I.     PLAINTIFF'S RESPONSE T O DEFENDANTS' R U L E 56.1 S T A T E M E N T O F
       F A C T S SHOULD B E D I S R E G A R D E D B Y THIS C O U R T

       Movants complied with this Court's Local Rule 56.1(a) and submitted a short and concise

statement, in numbered paragraphs, of the material facts to which movants contend there is no

genuine issue to be tried. Local Rule 56.1(b) requires that the papers opposing a summary

judgment motion shall include a statement consisting of correspondingly numbered paragraphs,

responding to each numbered paragraph in the statement of the moving party. The Rule permits

the opponent to submit additional paragraphs containing a statement of additional material facts

to which opponents contend that there exists a genuine issue to be tried. Plaintiff did not comply

with Local Rule 56.1(b). While Plaintiffs 209-page response to movants' statement of

                                                 2
undisputed facts did not include any additional paragraphs containing statements of facts that

they contend represent triable issues of fact, it did include hundreds of pages of inadmissible

lawyer argument and unsworn speculation.


        Local Rule 56.1(d) requires that each statement by movant or opponent pursuant to Rule

56.1(a) and (b) must be followed by citation to evidence which would be admissible, set forth as

required by F.R.C.P. 56(c). Plaintiffs response violated Local Rule 56.1(d) inasmuch as each

and every response which purports to dispute one of the defendant's short and concise statements

was routinely followed by legal and factual arguments and lengthy, speculative conjecture

inviting unreasonable inferences based upon inadmissible unsworn arguments offered by

counsel. None of the arguments, statements, or conjectures offered by counsel in response to

Nassau's Local Rule 56.1 statement were sworn nor were tbey made on personal knowledge and

as a result are inadmissible and should be entirely disregarded by this Court".


          Plaintiffs Response to Nassau County Defendants' 56.1 Statement represents an

attempt to offer inadmissible argument as a means of expanding upon plaintiffs Memorandum

of Law both with respect to substance and page limits^. The Second Circuit has held that

"[Sjuch legal arguments... belong in briefs, not Rule 56.1 statements, and are so disregarded in

determining whether there are genuine issues of material fact." Alliance Sec. Prods, v. Fleming

Co. 471 F. Supp. 2d 452, 454 (2d Cir. 2007). Here, Plaintiffs rambling and confusing



- In support of their motion Defendants submitted sworn Declarations on behalf of each individual moving
defendant; plaintiffs opposition is devoid of any sworn Declarations from plaintiff or any other witness.
^Plaintiffs rambling 209 page Rule 56.1 statement contains multiple argumentative and speculative responses, many
of which on their own violate the page limitations imposed by this Court as to the length allowed for an entire
Memorandum of Law. For example, rather than offer a short and concise statement with citations to evidence which
would be admissible, plaintiffs response to movants' paragraph 122 ["SCPD's arrest of plaintiff was based solely
upon information provided to SCPD by DiLeonardo (see DE 177, Exh. " H " , pages 181-182)" was itself 28 pages
long and consisted almost entirely of lawyer arguments, conjecture, and surmise.



                                                       3
conjectures does not ultimately rely upon admissible proof or personal knowledge but rely

instead on assertions of counsel without admissible proof.


         Legal argument is to be set forth in a memorandum of law, while factual affirmations are

to be set forth in affidavits'*. An opponent's response to a movant's Local Rule 56.1(a) statement

is not the vehicle for legal or factual arguments, and plaintiffs response therefore should be

disregarded entirely^. Because plaintiff disregarded and violated Local Rule 56.1(d) we ask that

this Court exercise its discretion and disregard plaintiffs response to Movant's Rule 56.1

statement of undisputed facts and deem all facts relied upon by the movants undisputed for

which no genuine issue remains to be tried.


11.      P L A I N T I F F HAS F A I L E D TO P R O F F E R S P E C I F I C F A C T S TO M E E T HIS
         BURDEN O F DEMONSTRATING GENUINE ISSUES OF F A C T

         Upon a showing by the moving party that "there is an absence of evidence to support the

non-moving party's case" Celotex Corp. v. Catrett. 477 U.S. 317. 417. 106 S. Ct. 2548 (1986),

the burden shifts to the non-moving party to either proffer specific facts demonstrating a genuine

issue exists, or demonstrate that there is sufficient evidence based on tbe facts at band to support

the non-moving party's case. Id, at 324. The non-moving party must point to specific facts that

create an issue for trial; conclusory allegations are not sufficient. Id, at 324. Gallop v. Cheney.


^ See Bosch v. Lamattina. 901 F. Supp. 2d 394 (E.D.N.Y. 2012). Rodriguez v. Schneider 1999 U.S. Dist. LEXIS
9741 *6 ("Rule 56.1 statements are not argument. They should contain factual assertions with citation to the record.
They should not contain conclusions, and they should be neither the source nor the result of 'cut-and-paste' efforts
with the memorandum of law."); Goldstick v. Hartford. Inc. 2002 U.S. Dist. LEXIS 15247 *6 (S.D.N.Y. 2002)
("The plaintiff s Rule 56.1 Statement here does not comply with the rule. While in most cases it does admit or deny
defendants' descriptions of the allegedly uncontested facts on a paragraph-by-paragraph basis, it adds argumentative
and often lengthy narrative in almost every case the object is to 'spin' the impact of the admissions plaintiff has been
compelled to make."); Baity v. Kralik. 51 F. Supp. 3d 414, 418 (S.D.N.Y. 2014) ("Many of Plaintiff s purported
denials - and a number of his admissions - improperly interject arguments and/or immaterial facts in response to
facts asserted by Defendants, often speaking past Defendants' asserted facts without specifically controverting those
same facts.")
^ Even though the attorney's unsworn inadmissible hearsay arguments offered in plaintiffs improper Local Rule
56.1(b) statement are not admissible, Plaintiff routinely cites to such arguments throughout their Memorandum of
Law, further illustrating the bankruptcy of their entire position.

                                                           4
642 F. 3d 364, 369 (2d Cir. 2011) (An inference will be found unreasonable when it contains

"conclusory, vague, or general allegations..."); quoting Leon v. Murphy, 988 F. 2d 303, 311 (2d

Cir. 1993). Further, "[T]o defeat a motion for summary judgment on a conspiracy claim, the

non-moving party may not rely on conclusory allegations or unsubstantiated speculation." Poux

V. Citv of Suffolk, No. 09 CV 3081, 2012 WL 1020302, at *30 (E.D.N.Y. 2012).


       Plaintiff did not offer any statement of disputed issues of faet as he was permitted to

pursuant to Local Rule 56.1(b) and failed to establish the existence of disputed facts through

admissible evidence, relying instead upon counsel's speculation and conjecture. Notwithstanding

plaintiffs speculation as to what various members of SCPD and NCPD allegedly discussed at

different moments throughout that evening and early morning, he has not offered a single sworn

declaration, affidavit or deposition testimony from plaintiff; his wife (then girlfriend) Kristie

Mondo, or his godmother Risco Lewis, all of whom were present and all of whom were deposed,

to support his baseless claims of conspiracy. Similarly lacking is any direct evidence of

plaintiffs claims of wrongful arrest, wrongful prosecution, due process violations or any other

constitutional claim advanced in plaintiffs second amended complaint. As has been shown

neither the SCPD nor the Suffolk County District Attorney's Office ever received or relied upon

NCPD's DFRT report, which was prepared exclusively for, and submitted only to the NCPD

Commissioner on February 27, 2011, and was not shared with nor relied upon at any time by

anyone involved in the arrest and prosecution of plaintiff. Further, notwithstanding plaintiffs

counsel's baseless conjectures, the deposition testimony of all SCPD personnel, including that of

Suffolk County ADA Raphael Pearl clearly establish that they did not receive any information,

statements or documents from the Nassau defendants, including the NCPD DFRT, and that the

Nassau Defendants played no role in their investigation, arrest or prosecution. See Declaration of


                                                  5
Christopher Delamere Clarke dated July 11, 2019 ("Clarke Deck") Ex. BB at 111:15-18; 114:2-5

and 207:13-208:12'^.


III.    DILEONARDO'S CROSS-CLAIMS AGAINST COUNTY O F NASSAU SHOULD
        B E DISMISSED AS A M A T T E R O F L A W

        Neither Plaintiff nor co-defendant DiLeonardo opposed Nassau's motion to dismiss

DiLeonardo's cross claims. We ask the Court to issue an Order dismissing Dileonardo's cross

claims with prejudice.

IV.     T H E NASSAU COUNTY P O L I C E DEPARTMENT DOES NOT H A V E A
        DISTINCT I D E N T I T Y APART F R O M T H E COUNTY O F NASSAU AND
        CANNOT B E SUED WARRANTING DISMISSAL O F ANY AND A L L
        C L A I M S AGAINST I T

        As reflected in Plaintiffs Memorandum of Law at page 1, footnote 2, plaintiff has

conceded that Nassau County Police Department is an administrative arm of Nassau County and

as sueh cannot be sued and therefore, plaintiff has withdrawn all claims against it. We ask that

the Court issue an Order granting Defendants' motion and dismissing all causes of action

asserted against Nassau County Police Department.


V.      PLAINTIFF HAS A F F I R M A T I V E L Y WITHDRAWN HIS O F F I C I A L CAPACITY
        CLAIMS AGAINST T H E COMMANDING O F F I C E R D A N I E L FLANAGAN,
        D E T E C T I V E / S G T . JOHN DEMARTINIS, INSPECTOR EDMUND H O R A C E
        AND SGT. T I M O T H Y MARINACE AND T H O S E CAUSES O F ACTION
        AGAINST T H E S E DEFENDANTS SHOULD T H E R E F O R E B E DISMISSED

        As reflected in Plaintiffs Memorandum of Law at page 1, footnote 2, plaintiff has

withdrawn all "official capacity" claims asserted against movants Flanagan, DeMartinis, Horace


^ The Court will note that plaintiff has not provided it with Raphael Pearl's entire deposition transcript
notwithstanding their argument that "fabricated documents and statements were submitted to ADA Pearl." See PI.
Memorandum of Law at page 24. In the interest of fairness - Saget v. Trump 351 F.Supp.3d 251 (E.D.N.Y. 2019) -
we have provided the Court with those sections of A D A Pearl's deposition transcript that directly addresses and
rebuts plaintiffs baseless claim and clearly establish that he did not received anything from Nassau and did not
make any prosecutorial decisions based upon anything received from Nassau as he did not receive anything from
Nassau.


                                                        6
and Marinaci. As all of the conduct complained of by Plaintiff in his Complaint was eonduct

performed by these individuals in their official capacity, all claims and causes of action asserted

against each of these individuals should be dismissed, and they should be removed from the

caption of this case.


       VI.     T H E DFRT M E M B E R S AND MARINACE A R E E N T I T L E D T O
               Q U A L I F I E D IMMUNITY

       Police officers are entitled to qualified immunity i f their conduct does not violate clearly

established constitutional rights or it was objectively reasonable for them to believe their acts did

not violate those rights. Oliviera v. Maver. 23 F.3d 642, 648 (2d Cir. 1994) cert denied 513 U.S.

1076 (1995). When properly applied qualified immunity protects "all but the plainly

incompetent or those who knowingly violate the law". Ashcroft v. al-Kidd, 131 S. Ct. 2074,

2085 (2011) quoting Mallev v. Briggs. 475 U.S. 335, 341 (1986). In opposition to DFRT

members (Flanagan, DiMartinis and Horace), and Marinaci's motion seeking dismissal based

upon qualified immunity, plaintiffs rest their hollow arguments upon the speculative claim that

these men were part of an unproven conspiracy to wrongly arrest and prosecute plaintiff based

upon certain paperwork they prepared in furtherance of their duties that night. However plaintiff

has conceded that none of these individuals ever spoke to or otherwise interacted with plaintiff;

that none of them arrested him; that none of them detained him; that none of them testified

against him at any time in any forum; that none of them provided documents or any other

evidence to SCPD or the Suffolk DA which was relied upon in furtherance of any criminal

proceeding. Plaintiff provided nothing other than speculation and unreasonable inferences to

support his contention that when these individuals prepared their paperwork, which was for

NCPD only (i.e. DRFT report, worker's compensation records, firearms discharge report, etc.,),

and that they did so knowing that anything documented in such reports was false. As plaintiff

                                                  7
concedes, at page 23 of his brief, in order for there to be a deprivation of liberty, the alleged false

or fabricated documents or evidence must cause such deprivation. Zahrey v. Coffey. 221 F. 3d

342, 350 (2d Cir. 2000); see also McDonough v. Smith, 898 F. 3d 259 (2d Cir. 2018). Here, there

is no causal nexus linking plaintiffs arrest by SCPD (based upon DiLeonardo's sworn statement

only), to the NCPD paperwork, including the DFRT's report, which was authored hours later for

an audience of one. As a result, Plaintiff has failed to establish through admissible evidence that

the conduct of these defendants was not objectively reasonable. Further, the DFR team did not

cause a violation of Moroughan's constitutional rights''. Plaintiff concedes that SCPD was

running the investigation of the shooting which occurred that night and that it was movants'

primary function to gather information from SCPD to relay to their Police Commissioner in the

form ofa preliminary report. See Rule 56.1 Statement HI 129,130, 131, 132, 135, 136, 144, 148,

150, 151, 153, 155, 157, 158, 159, 165, 169, 173, 174, 179, 186, 187, 188, 189, 191, 193, 194,

195, 197, 199, 200, 205, 206, 213, 216, 217, 218, 219, 220, 221.


VII.    PLAINTIFF HAS A F F I R M A T I V E L Y WITHDRAWTV HIS F I F T H AMENDMENT
        C L A I M AGAINST T H E COUNTY OF NASSAU FOR DEPRIVATION OF T H E
        RIGHT TO COUNSEL AND T H E R E F O R E THAT C L A I M SHOULD B E
        DISMISSED

        As reflected in Plaintiffs Memorandum of Law at page 1, footnote 2, plaintiff has

withdrawn his Fifth Amendment claims against the Nassau Defendants. We ask that the Court

issue an Order granting Defendants' motion and dismissing plaintiffs 16* cause of action.



VIII.   PLAINTIFF CANNOT SUSTAIN A § 1983 F E D E R A L CAUSE O F ACTION
        AGAINST MOVANTS BECAUSE HE HAS F A I L E D TO REBUT THAT O F F I C E R S
        BIENZ AND DILEONARDO W E R E NOT ACTING UNDER C O L O R O F STATE

' Plaintiff has conceded that none of the documents prepared by the DFR members and Marinaci were ever provided
to SCPD or the Suffolk County D A and as a result, cannot establish that they violated plaintiff s constitutional
rights, nor could any rational jury so conclude.



                                                        8
       LAW AND T H E COUNTY OF NASSAU DID NOT DEPRIVE PLAINTIFF OF ANY
       RIGHT, P R I V I L E G E , OR IMMUNITY P R O T E C T E D B Y T H E CONSTITUTION.
       THEREFORE


       A. The Record is Devoid of Any Evidence that DiLeonardo was Acting Under the Color
       of State Law


       Plaintiff has conceded that Bienz was a private actor throughout these events, and also

conceded that the purely personal fight between DiLeonardo and plaintiff was instigated by

plaintiff. In that factual setting, plaintiff unavailingly relies on Davis v. Lynhrook Police Dep't,

224 F.Supp. 2d 463 (E.D.N.Y. 2002); Mosca v. City of New York, 2018 U.S. Dist. LEXIS

69846 (E.D.N.Y. 2018) and Claudio y. Sawyer, 675 F. Supp.2d 403 (S.D.N.Y. 2009), each of

which are easily distinguishable. In Dayis, Mosca, and Claudio the off-duty officers who were

found to be acting under "color of law" instigated confrontations and did in fact exert their

authority, announcing themselyes as police officers and exerting their authority and the real or

apparent power of a police officer. Here, unlike Dayis Mosea and Claudio, plaintiff coneedes

that plaintiff instigated this purely personal dispute (see plaintiff brief at page 5) in which

DiLeonardo did not take any action or exert any authority pursuant to State law. Therefore,

DiLeonardo cannot be classified as a State actor acting pursuant to State law See Rule 56.1

Statement HH 21-23, 27-33


       Further, notwithstanding plaintiffs opposition, this Court may take judicial notice of the

ruling by the Appellate Division, Second Department, rulings which are a matter of public

record, which held that DiLeonardo's actions at the time of the shooting ineident were outside

the seope of his employment and not within the discharge of his duties. Matter of DiLeonardo v.

Nassau Countv Police Officer Indemnification Board, 148 A.D.3d 701, 702 (2d Dep't 2017).




                                                   9
          There can be little disagreement that DiLeonardo was not acting under the "color of law"

when he got lost leaving the Village of Huntington; when he drove toward Jericho Turnpike and

pulled off to the side of the road to speak with movant Bienz; when plaintiff drove up and

stopped his vehicle next to him; when plaintiff engaged him in a verbal attack; when he insulted

plaintiff and his girlfriend in response; when plaintiff exited his vehicle to escalate their fight;

when he exited his vehicle and walked toward plaintiff; when plaintiff drove his vehicle directly

toward him; when he fired his off-duty weapon at plaintiff and later struck plaintiff through his

car window; nor can it be demonstrated that Bienz was acting under color of law while he was

sitting in his car or standing by the side of the road with his back turned during the altercation

between Plaintiff and DiLeonardo. DiLeonardo was not aeting under color of law at any time

during any of his interactions with plaintiff that night, and, notwithstanding plaintiffs baseless

claims of a Nassau County policy to shield Nassau police officers from discipline, NCPD's own

Internal Affairs Bureau conducted a thorough investigation which resulted in severe discipline to

both officers, including severance of DiLeonardo from the force. See Rule 56.1 Statement HH

246-260. Further, notwithstanding plaintiffs lawyer's distorted analysis of the record, there is no

proof that DiLeonardo ever flashed a badge or otherwise identified himself as a police officer

until he called 9-1-1 from his personal cell phone to report this incident after Moroughan had left

the scene. Plaintiff had no idea that the person he had argued with and cursed at who later shot

him was in fact an off-duty police officer See Rule 56.1 Statement HI 57-58. DiLeonardo did not

in any way invoke the real or apparent power of a police officer that night, his conduct cannot be

characterized as action taken under color of law. See Rule 56.1 Statement HH 21-23, 27-33, 57,

59, 60.




                                                   10
               B.      The Record is Devoid of Any Evidence that Bienz was Acting Under
                       the Color of State Law

       At page 10 of his brief plaintiff concedes that Bienz was a private actor, and therefore

was not acting under color of state law. The documentary and testimonial evidenee establish that

Bienz was not a willful participant in joint activity under color of law but was standing on the

side of the road, wondering what was happening and ducking when shots were fired. Since

neither were acting under color of law plaintiff s joint action theory of liability is inapplicable.

See Jouthe v. Citv of New York, 2009 U.S. Dist. LEXIS 18163. Furthermore, the credible

admissible evidence clearly establishes that Bienz never identified himself as a police officer or

have any contact with plaintiff, and was unaware of the altercation as it transpired. The record is

clear that Bienz did not invoke his apparent authority as a police officer. In fact, Bienz caused

injury to no one but was injured when plaintiffs vehicle struck him as he ran toward the

altercation between plaintiff and DiLeonardo. Bienz did not assault plaintiff - plaintiff assaulted

Bienz. See Rule 56.1 Statement HH 47, 58, 61, 62, 223-227. See Clarke Decl. Ex. BB at 192:2-22.


IX.     PLAINTIFF'S CONSPIRACY CAUSES OF ACTION PURSUANT TO 42 U.S.C. §
        1983 SHOULD B E DISMISSED AS A M A T T E R OF L A W

        In the interest of brevity and due to page limit constraints, the Nassau movants adopt the

arguments raised by co-defendant Hunter with respect to our prayer seeking dismissal of

plaintiffs speculative and meritless claims of conspiracy to deprive plaintiff of his civil rights, to

falsely arrest and maliciously prosecute him. Further, "[T]o defeat a motion for summary

judgment on a conspiracy claim, the non-moving party may not rely on conclusory allegations or

unsubstantiated speculation." Pouxv. Citv of Suffolk, No. 09 CV 3081, 2012 WL 1020302, at

*30 (E.D.N.Y. 2012).




                                                  11
        The case law in the Seeond Circuit is clear that i f the evidence shows that the defendants

merely worked together, or communicated generally with each other, such allegations are routinely

dismissed. See Scotto v. Almenas. 143 F.3d 105, 114-15 (2d Cir. 1998) (concluding that "several

telephone calls and other communications" were not sufficient to show conspiracy); Zahrey v. City

of New York. No. 98-4546, 2009 W L 1024261, at *11 (S.D.N.Y. 2009) (dismissing conspiracy

claim where plaintiff "proyide[d] no evidence, absent the fact that the Individual Defendants

worked together, that ... an agreement existed"). Plaintiffs claim is based upon speculation and

conjecture. It is respectfully submitted that no material questions of fact remain and the conspiracy

claims should be dismissed.


       There can be no legitimate dispute that on this record the admissible evidence establisbes

that the investigation into the shooting incident was conducted solely by the Suffolk County

Police Department. See Rule 56.1 Statement f 123. Plaintiff has admitted that Nassau did not

have jurisdiction and therefore it was not their investigation to conduct. See Rule 56.1 Statement

H 187-188. Suffolk County's District Attorney's Office led the investigation into the incident.

Further and critical to this analysis, contrary to plaintiffs counsel's wild assertions and

unreasonable inferences, at his deposition Assistant District Attorney Rafael Pearl testified that

he had no contact with Nassau County throughout his investigation nor did he rely on any reports

or speak to any members of Nassau County regarding the investigation. See Clarke Decl. Ex. BB

at 44:3-22; 111:15-18; 114:2-5; 185:21-23 and 207:13-208:12.


       There is no dispute - none of the documents produced by Nassau County or the DFR

Team were ever used or relied upon by anyone to prosecute Plaintiff in any capacity or for any

purpose. In addition, none of the movants testified in any proceedings, or provided information

to the Suffolk County Police Department in furtherance of its prosecution of plaintiff. As


                                                  12
reflected in the admissible evidence, Suffolk County Police Department's arrest was based solely

on information provided to Suffolk County Police Department by co-defendant DiLeonardo. See

Rule 56.1 Statement H 122. SCPD concluded that it had probable cause to make the arrest.

Furthermore, Detective Charles Leser of SCPD testified at his deposition on November 13, 2013

that the arrest was based on the deposition of DiLeonardo. See the Declaration of Joanne

Filiberti dated July 27, 2018 ("Filiberti Deck"), Ex. J at 138:3-4.


X.        PLAINTIFF'S F E D E R A L AND STATE L A W CLAIMS FOR F A L S E A R R E S T
          AGAINST BIENZ AND NASSAU COUNTY, PREMISED ON DILEONARDO'S
          CONDUCT, SHOULD B E DISMISSED AS A MATTER OF LAW

          "A defendant is liable for false arrest if, with the intent to have plaintiff arrested, he

makes false statements to the police and instigates an arrest." Baez v. Jetblue Airw ays Corp.

2009 U.S. Dist. LEXIS 67426 *25 (E.D.N.Y. 2009); see allP Weintraub v. Board of Education

of New York 423 F. Supp.2d 38 (E.D.N.Y. 2006); Russell v. Crossland Savings Bank 111 F.3d

251 (2d Cir. 1997). Furthermore, "there is no liability when the arrest follows an independent

police review of the matter, even i f information provided by the defendant to the police is later

found to be erroneous." Baez 2009 U.S. Dist. LEXIS 67426 *25; see also Russell 111 F.3d 251

at 257.


          The testimonial and documentary evidence before this Court is devoid of any evidence

that Bienz ever attempted, let alone instigated an arrest of Plaintiff. Bienz had no interactions

whatsoever with Plaintiff and did not shoot him or otherwise confine him. The credible

admissible evidence clearly shows that Bienz never identified himself as a police officer. In

addition, Bienz never engaged in a physical altercation with Plaintiff. It is undisputed that Bienz

never spoke a single word to Plaintiff and that Bienz did not interact with Plaintiff in any fashion

during the course of the incident. In faet, Bienz had his back turned as DiLeonardo shot Plaintiff.


                                                     13
See Rule 56.1 Statement H 47. It is clear that none of Beinz's aetions resulted in a constitutional

violation of Plaintiff. Bienz did not provide any statement, documents, writing, or any other

information whieh was relied upon as a basis to arrest Plaintiff, nor is there any evidence that he

instigated such an arrest. See Rule 56.1 at HI 47, 58-63, 118, 123-125, 223-227.


XL       PLAINTIFF'S F E D E R A L AND STATE L A W CLAIMS FOR MALICIOUS
         PROSECUTION AGAINST BIENZ AND NASSAU COUNTY, PREMISED ON
         DILEONARDO'S CONDUCT, SHOULD B E DISMISSED AS A M A T T E R OF LAW

             To establish a cause of action for malicious prosecution, a plaintiff must establish

each of the four required elements: "(1) the commencement or continuation of a criminal

proceeding by the defendant against plaintiff; (2) the proceeding terminated in favor of the

plaintiff; (3) lack of probable cause for commencing or continuing the action; and (4) the

defendant aeted with malice." Brewton v. Citv of New York. 550 F.Supp.2d 355, 371 (E.D.N.Y.

2008). "Failure to establish any of these elements defeats the entire claim." Brown v. Sears

Roebuck and Co., 297 A.D.2d205, 746N.Y.S.2d 141 (1st Dep't 2002).


         The record is clear that Nassau County did not commence or continue a criminal

proceeding against Plaintiff. Instead, Suffolk County commenced, conducted and controlled the

entire investigation which ultimately resulted in a dismissal of all proceedings^. Plaintiffs efforts

to manufacture an issue of fact here is found in their distorted arguments that Suffolk District

Attorney Office's investigator Palumbo's recollections of his interview of Bienz (which was not

recorded, transcribed or sworn nor result in a signed statement) was somehow inconsistent with

Bienz's sworn deposition testimony, which is uncontradicted. Plaintiffs opposition merely

established that Bienz, and every other member of tbe various conspiracies described within his



* We understand that the Suffolk County D A later empaneled a grand jury to investigate these events further and
plaintiff refused to cooperate with that investigation and refused to testify before such tribunal. See Filiberti Decl. at
Ex. Cat 292:17-293:6.

                                                            14
complaint, cooperated with the Suffolk County DA in its investigation whieh resulted in a

dismissal of all charges against plaintiff, not a continuation of its prosecution.

         Plaintiff has not proffered any evidence to suggest that Movants acted with malice. To

the contrary, the record established that whereas movants played no part in the investigation

which lead to the arrest or prosecution of Plaintiff, they, unlike Plaintiff, cooperated fully with

the DA's investigation, which resulted in charges against plaintiff being dropped. Further none

of the documents plaintiff alleges were fabricated were ever provided to Suffolk or used against

plaintiff, rendering Plaintiffs entire claim hypothetical. At page 18 of their opposition they

argue "These documents would have been discoverable during Moroughan's criminal

prosecution". There was no prosecution, these documents were not used. There is no viable

claim.

         Plaintiff unpersuasively relies on Rieciuti v. New York City Transit Authority 124 F. 3d

123 (2d Cir. 1996). Unlike Rieeuiti, Nassau did not secure a false confession, nor did moyants

falsify documents. No information proyided by Bienz or any of the moyants were relied upon in

the commencement or eontinuation or the prosecution of this incident. The credible, admissible

eyidence proffered by the Moying Defendants demonstrates that Plaintiff cannot establish a

cause of action for malicious prosecution. See Rule 56.1 at HH 123-128, 137-139, 146, 150, 151,

161-163, 165-167, 176, 188, 191, 193-197, 201, 201, 204, 205, 207, 213, 217-221.




XII.     PLAINTIFF'S DUE PROCESS CLAIMS A R E DEFICIENT AS A MATTER OF
         LAW

         A.     The Record is Devoid of Any Evidence that Movants Violated Plaintiffs
                Procedural Due Process Rights




                                                  15
        In a nutshell plaintiff claims that movants violated his procedural due process rights by

fabricating evidence against him. Of course, for this to be actionable the alleged fabricated

evidence must exist and must have caused the deprivation of liberty. See Zahrey v. Coffey, 221

F. 3d 342, 350 (2d Cir. 2000); see also McDonough v. Smith. 898 F. 3d 259 (2d Cir. 2018).

        Unlike Zahrey and McDonough, the DFR team's report, which there is no evidence of

fabrication, was never used against Plaintiff and was not relied upon by Suffolk County Police

Department in making their arrest. Furthermore, the DFR Team's report was not relied upon by

the Suffolk County Assistant Distriet Attorney Rafael Pearl who testified that he did not hafS

any contact with Nassau County. See Clarke Decl. Ex. BB at 44:3-22; 111:15-18;! 14:2-5;

185:21-23 and 207:13-208:12.


               B.      Plaintiff Concedes that They Did not Allege a Substantive Due Process
                       Claim

        As reflected in Plaintiffs Memorandum of Law at page 1, footnote 2, plaintiff has

conceded that he did not allege a substantive due process claim. We ask that the Court issue an

Order granting Defendants' motion and dismissing all causes of action asserted against Nassau

County Police Department.


XIII.   UPON DISMISSAL OF T H E CLAIMS AGAINST MOVANTS, T H E REMAINING
        CLAIMS AGAINST T H E COUNTY OF NASSAU SHOULD ALSO BE DISMISSED
        AS A M A T T E R OF L A W


        In Movants' brief at pages 20-24 movants sought dismissal of all remaining claims and

causes of action including plaintiffs Monell claim which is premised upon allegations that at the

time of this incident Nassau County had in place a policy wherein the DFR team was created to

fabricate evidence in order to exonerate and protect officers and to falsely charge innocent victims.

See generally DE 177 at HH 187-194. Plaintiff has not opposed Nassau's motion to dismiss his



                                                  16
Monell claim, but instead, referencing DE 184, (a Discovery Order dated March 22,2014), plaintiff

incorrectly claims at footnote 1 on page 1 of their brief that because the Monell claim was bifurcated,

it is not ripe for summary adjudication. As can be plainly shown, DE 184 operated only to bifurcate

diseovery as to plaintiffs Monell claim, it did not sever or otherwise bifurcate the entire claim.

Plaintiffs Monell claim is ripe for summary adjudication and plaintiff has not opposed Nassau's

motion. See DE 177.


        Plaintiff has failed to prove through admissible evidence that in the instant matter the DFR

team fabricated evidence to exonerate and protect officers and to falsely charge innocent victims.

Instead, here, the charges against Plaintiff were dismissed and the police officers were disciplined.

Because Plaintiff has failed to establish a constitutional claim based upon the allegation here, his

Monell claim must fail as a matter of law. See Vassallo v. Lando 591 F.Supp.2d 17,202 (E.D.N.Y.

2008) (holding that because there was no constitutional violation by the individual defendants, no

Monell claim remained against the municipality); quoting Estate of M.D. v. New York, 241

F.Supp.3d 413, 431 (S.D.N.Y. 2017). Inasmuch as plaintiff has not opposed this aspect of Nassau's

motion, we ask that the Court grant the motion and dismiss plaintiffs Monell claim as asserted

within plaintiffs second amended complaint.


XIV.    PLAINTIFF'S C L A I M FOR PUNITIVE DAMAGES MUST B E DISMISSED


        The record is devoid of any facts or evidence showing that any of the Movants were

motivated by evil motive or intent or callous indifference to Plaintiffs federally protected rights,

warranting dismissal of his claim for punitive damages. See generallv Lee v. Edwards, 101 F.3d

805, 808 (2d Cir.1996); Milfort v. Prevete, 3 F.Supp.3d 14, 23 (E.D.N.Y. 2014). The records

shows that movants complied fully with Suffolk's investigation resulting in the charges being

dismissed.

                                                    17
XV.    PURSUANT TO FED. R. CIV. P. 4(m) PLAINTIFF'S CLAIMS AGAINST JOHN
       DOES 11-20 A R E BARRED BY T H E STATUTE OF LIMITATIONS

       Plaintiff has not opposed this aspect of Movant's motion, has taken no steps to identify

the names or identifies of John Does 11-20 as alleged in his complaint and such claims

regardless would be times barred. We ask that the Court dismiss all such claims accordingly.


                                        CONCLUSION

       Based upon the foregoing. Movants respectfully request that the Court issue an order

granting Movants' motion for summary judgment dismissing all claims and cross-claims against

Movants, and all other and further relief in favor of Movants as this Court deems necessary and




Dated: New York, New York
       July 11,2019

                                            Yours, etc.,
                                            LEAHEY & JOHNSON, P.O.
                                            Attorneys for Defendants
                                            THE COUNTY OF NASSAU, NASSAU
                                            COUNTY POLICE DEPARTMENT, SGT.
                                            TIMOTHY MARINACI, INSPECTOR EDMUND
                                            HORACE, COMMANDING OFFICER DANIEL
                                            FLANAGAN, DETECTIVE SGT. JOHN
                                            DEMARTINIS AND POLICE OFFICER
                                            EDWARD BIENZ
                                            120 Wall Street, Suite 2220
                                            New York, New York 10005
                                            (212) 269-7308

                                         BY: CWrlMtrpfv^ QtLoMwaru CiarlUy
                                              CHRISTOPHER DELAMERE CLARKE




                                               18
